DETAILED ACTION

The amendments filed 9/9/2021 have been entered and made of record. 

The Applicant's amendments and arguments filed 9/9/2021 have been considered but are not persuasive:
Re Independent claim 1, Applicant asserts that, in page 7 through page 10, cited reference of Menon does not teach the currently amended limitation “in response to notifying the specialist, receiving an input from the specialist, wherein the input communicates information associated with a transfer of the patient to the second point of care”,
However, the Examiner disagrees with the arguments that Menon “teaching away the involvement of specialist”, or “avoid contacting a specialist”, or “to exclude a specialist” from the triaging decision process,
Applicant’s arguments are outside the scope of the claim limitation, because this limitation does not put any limitation in when the input communication from the specialist is received,
Thus, Menon teaches in response to notifying the specialist, receiving an input from the specialist, wherein the input communicates information associated with a transfer of the patient to the second point of care (see Menon: e.g., --feedback from 
expert physicians may be used to refine the weightings and validate the output results.  Further, additional imaging and clinical data sets may be used to refine the tool 22.  Various other examples are described herein.  The weighting and refinement enables the tool 22 to adapt to different data sets, feedback and results as received as part of machine learning.  This creates a feedback loop for refinement of the tool 22….--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques…Each expert will then decide whether a The tool may use predictive machine techniques to assess a probability of agreement among the expert decisions at each step using an unweighted Fleiss Kappa statistic, for example.--, in [0191], and, -- decision making for the treatment of stroke patients is provided--, in abstract; and, implemented as “Decision Support Tool 22” in Fig. 1,  and, -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]; also see: --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a 

Applicant’s assertion that Menon teaches away of transmitting the notification to {or contacting} specialist(s), and further asserts that Menon making “Yes/No” decisions on transferring patient to the second point of care without specialists/expert’s input is not proper. Applicant cites Menon’s discussions from [0212] as the evidence of supporting above statement, however, this is scenario analysis, which provides advantage of using the triage assistance system, rather than to exclude, or to eliminate the contribution of input from experts/specialists. Therefore, Applicant’s arguments that Menon teaches “avoid contacting a specialist” is improper, and is a miss-understanding of the teachings and disclosures of the cited references.

Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.



DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 102 a(2) as being unpatentable over Menon (US 20160180042 A1, as provided in IDS).    
Re Claim 1, Menon discloses a method for computer-aided triage of a patient arriving at a first point of care (see Menon: e.g., -- probability of early dissolution of thrombus with the thrombolytic drug, estimated baseline infarct volume and infarct growth over pre-specified time periods …. the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific information like age, stroke severity, and baseline functional status whether the patient has contra-indications for alteplase or other thrombolytic drugs (e.g. Is on a blood thinner or has a bleeding disorder) will form input variables of a random forest classifier and regression model.  The dependent variable for these models will be the triaging decisions made by experts.  Wherever experts disagree, the tool may use an adjudicated consensus triaging decision will be used.  The accuracy of the predictive model for triaging will be assessed using the out of bag prediction error from the random forest regression.  The tool 22 output results may be validated using a 10-fold cross-validation methods to determine the accuracy of these models in predicting the triaging decision made by experts.  Using the models derived and internally validated from the trial patient dataset, the tool 22 may also obtain the predictive accuracy of this risk prediction model using an external validation dataset.  This predictive accuracy so determined will be available to all users in an earlier version of the tool 22 or system model.--, in [0189]-[0192], [0204]-[0208]; -- Each I/O interface 224 enables the triage tool 22 to interconnect with one or more input devices, such as an imaging device, external memory unit, keyboard, mouse, camera, touch screen and a microphone, or with one or more output devices such as a display screen and a speaker.  The I/O interface 224 may provide output results and receive feedback on output results.--, in [0246]), the method comprising:
at a computing system, receiving a set of images from a first point of care (see Menon: e.g., -- the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22. Examples of image data is described herein--, at [0183]);
at the computing system, detecting a potential pathology from the set of images based on a processing of the set of images (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after &gt;24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]; also see: -- the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images. Examples of image processing is described herein. [0185] At 2206, the tool 22 automatically constructs or refines the data set and generates decision support information as described herein. The tool 22 automates the collection of information at 2204 regarding the previously described factors to determine a patient assessment profile--, in [0185]-[0186]);
 in response to detecting the potential pathology from the set of images:
determining a specialist associated with a second point of care (see Menon: e.g., -- decision making for the treatment of stroke patients is provided--, in abstract; and, implemented as “Decision Support Tool 22” in Fig. 1; and, -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]; also see: --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]);
notifying the specialist of the potential pathology at a device associated with the specialist (see Menon: e.g., --{in the validation of initial computer imaging techniques}  expert stroke physicians may independently examine clinical data and output from the automated imaging techniques…. the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.  Each expert will then decide whether a patient should have been triaged or not using the available information.--, in [0191] {so that above “clinical data output from the automated imaging techniques” is the notification sent to specialists, or experts for validation}; also see: -- As noted, feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189]);
in response to notifying the specialist, receiving an input from the specialist, wherein the input communicates information associated with a transfer of the patient to the second point of care (see Menon: e.g., --{in the validation of initial computer imaging techniques}  expert stroke physicians may independently examine clinical data and output from the automated imaging techniques…. the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.  Each expert will then decide whether a patient should have been triaged or not using the available information.--, in [0191] {so that above “clinical data output from the automated imaging techniques” is the notification sent to specialists, or experts for validation}; also see: -- As noted, feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189]).

Re Claim 2, Menon further discloses that the potential pathology is automatically detected at the computing system and wherein the processing of the set of images comprises an automated processing of the set of images (see Menon: e.g., --The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]; also see: -- the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images. Examples of image processing is described herein.--, in [0184]-[0185]; also see: -- to create tissue segmentation masks (e.g. grey and white matter masks) by removing any cerebral spinal fluid or old infarcts as an example aspect of a visual representation. The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, and, -- the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], , and, --The non-contrast CT may be used to simply measure the hyperdense tubular middle cerebral artery on think axial (or other angle such as coronal or sagital) images through the circle of Willis.  The tool 22 may use CT (NCCT), multiphase CTA and/or CTP, for example.  The tool 22 may use one or all of the multimodal CT modality depending upon availability and image quality.  In some example embodiments, the length of the thrombus in the patient's brain may be determined by tool 22 using a non-contrast CT scan.  In other example embodiments, the tool 22 may use non-contrast CT (NCCT) and multi-phase CTA and/or CTP, varying by availability and scan quality, for this purpose.  The tool 22 can use the CT perfusion and multi-phase CTA to improve accuracy of clot length determination on non-contrast CT.  Note, the tool 22 may use CT Perfusion to determine clot permeability, or other imaging modalities in other example embodiments. [0153] In case of multi-phase CTA, a temporal maximum intensity projection may be used to generate a single CTA dataset.  After co-registration with NCCT, the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example.  An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset.  Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. --, in [0152]-[0154]).

Re Claim 3, Menon further discloses transmitting a second set of images to the device, wherein the second set of images is determined based on the first set of images (see Menon: e.g., -- to create tissue segmentation masks (e.g. grey and white matter masks) by removing any cerebral spinal fluid or old infarcts as an example aspect of a visual representation. The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, and, -- the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], , and, --The non-contrast CT may be used to simply measure the hyperdense tubular middle cerebral artery on think axial (or other angle such as coronal or sagital) images through the circle of Willis.  The tool 22 may use CT (NCCT), multiphase CTA and/or CTP, for example.  The tool 22 may use one or all of the multimodal CT modality depending upon availability and image quality.  In some example embodiments, the length of the thrombus in the patient's brain may be determined by tool 22 using a non-contrast CT scan.  In other example embodiments, the tool 22 may use non-contrast CT (NCCT) and multi-phase CTA and/or CTP, varying by availability and scan quality, for this purpose.  The tool 22 can use the CT perfusion and multi-phase CTA to improve accuracy of clot length determination on non-contrast CT.  Note, the tool 22 may use CT Perfusion to determine clot permeability, or other imaging modalities in other example embodiments. [0153] In case of multi-phase CTA, a temporal maximum intensity projection may be used to generate a single CTA dataset.  After co-registration with NCCT, the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example.  An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset.  Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. --, in [0152]-[0154]).

Re Claim 5, Menon further discloses the second set of images comprises a modified version of at least one image of the first set of images and comprises multiple views of the potential pathology (see Menon: e.g., -- to create tissue segmentation masks (e.g. grey and white matter masks) by removing any cerebral spinal fluid or old infarcts as an example aspect of a visual representation. The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, and, -- the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], , and, --The non-contrast CT may be used to simply measure the hyperdense tubular middle cerebral artery on think axial (or other angle such as coronal or sagital) images through the circle of Willis.  The tool 22 may use CT (NCCT), multiphase CTA and/or CTP, for example.  The tool 22 may use one or all of the multimodal CT modality depending upon availability and image quality.  In some example embodiments, the length of the thrombus in the patient's brain may be determined by tool 22 using a non-contrast CT scan.  In other example embodiments, the tool 22 may use non-contrast CT (NCCT) and multi-phase CTA and/or CTP, varying by availability and scan quality, for this purpose.  The tool 22 can use the CT perfusion and multi-phase CTA to improve accuracy of clot length determination on non-contrast CT.  Note, the tool 22 may use CT Perfusion to determine clot permeability, or other imaging modalities in other example embodiments. [0153] In case of multi-phase CTA, a temporal maximum intensity projection may be used to generate a single CTA dataset.  After co-registration with NCCT, the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example.  An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset.  Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. --, in [0152]-[0154]).

Re Claim 7, Menon further discloses the device is a mobile device and wherein notifying the specialist comprises transmitting a notification to a client application executing on the mobile device (see Menon: e.g., -- the triage tool 22 connects to imaging device 104 via a network 110.  The network 110 may include the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. WiMAX), SS7 signaling network, fixed line, local area network, wide area network, and others, including any combination of these.  The triage tool 22 may receive imaging data from imaging device 104 via network 110, for example.  The triage tool 22 may provide feedback and control commands to imaging device 104 via network 110.  The triage tool 22 may transmit output results via network 110 to a display device or another processor for further data analysis or as a notification message.--, in [0273]).

Re Claim 8, Menon further discloses the notification comprises the potential pathology and a description of the patient (see Menon: e.g., -- the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22. Examples of image data is described herein--, at [0183]; also see: --The tool 22 may automatically process the images to generate a patient brain imaging profile.  The imaging profile may include the images, and additional meta-data identifying a quantity and eloquence of brain tissue that is irreversibly infarcted, a rate or estimated quantity of patient brain tissue that likely will become irreversibly infarcted at a future time, a thrombus morphology associated with a likelihood of a thrombus dissolving at the future time, and an estimated collateral blood flow.--, in [0126]-[0128]; also see: -- the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images. Examples of image processing is described herein. [0185] At 2206, the tool 22 automatically constructs or refines the data set and generates decision support information as described herein. The tool 22 automates the collection of information at 2204 regarding the previously described factors to determine a patient assessment profile--, in [0185]-[0186]).

Re Claim 9, Menon further discloses that the client application is configured to enable the specialist to communicate with a person associated with the first point of care or a person associated with the second point of care (see Menon: e.g., -- the triage tool 22 connects to imaging device 104 via a network 110.  The network 110 may include the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. WiMAX), SS7 signaling network, fixed line, local area network, wide area network, and others, including any combination of these.  The triage tool 22 may receive imaging data from imaging device 104 via network 110, for example.  The triage tool 22 may provide feedback and control commands to imaging device 104 via network 110.  The triage tool 22 may transmit output results via network 110 to a display device or another processor for further data analysis or as a notification message.--, in [0273]).

Re Claim 10, Menon further discloses that wherein the potential pathology is a large vessel occlusion (see Menon: e.g., -- a temporal maximum intensity projection may be used to generate a single CTA dataset, which is independent of the acquisition time. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset--, in [0139] {herein vessels are the soft matter regions}, and, -- The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, in [0143]-[0144]; and, -- The length of the thrombus in the patient's brain artery may be determined by tool 22 using multi-modal CT imaging…. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. The 3D course of the vessel potentially occluded by a thrombus may be approximated for each vessel endpoint using the neighboring centerline voxels directly connected to the vessel endpoint.--, in [0152]-[0153]), and wherein the processing of the set of images comprises:
• determining a set of vessel parameters based on the set of images (see Menon: e.g., --An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], and [0152]-[0153]);
comparing the set of vessel parameters with a set of thresholds (see Menon: e.g., --such as predetermined volume threshold for CBV depicted in Fig. 14, and in [0143]-[0144]); and
•    detecting the potential pathology based on the comparison (see Menon: e.g., -- a temporal maximum intensity projection may be used to generate a single CTA dataset, which is independent of the acquisition time. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset--, in [0139] {herein vessels are the soft matter regions}, and, -- The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, in [0143]-[0144]; and, -- The length of the thrombus in the patient's brain artery may be determined by tool 22 using multi-modal CT imaging…. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. The 3D course of the vessel potentially occluded by a thrombus may be approximated for each vessel endpoint using the neighboring centerline voxels directly connected to the vessel endpoint.--, in [0152]-[0153]).

Re Claim 11, Menon further discloses that wherein the set of vessel parameters comprises a set of vessel volumes (see Menon: e.g., --such as predetermined volume threshold for CBV depicted in Fig. 14, and in [0143]-[0144]; -- The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, in [0143]-[0144]; and, -- The length of the thrombus in the patient's brain artery may be determined by tool 22 using multi-modal CT imaging…. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. The 3D course of the vessel potentially occluded by a thrombus may be approximated for each vessel endpoint using the neighboring centerline voxels directly connected to the vessel endpoint.--, in [0152]-[0153]).

Re Claim 12, Menon further discloses wherein the set of vessel parameters comprises a set of intensity values associated with a set of vessels (see Menon: e.g., -- to create tissue segmentation masks (e.g. grey and white matter masks) by removing any cerebral spinal fluid or old infarcts as an example aspect of a visual representation. The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, and, -- the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], , and, --The non-contrast CT may be used to simply measure the hyperdense tubular middle cerebral artery on think axial (or other angle such as coronal or sagital) images through the circle of Willis.  The tool 22 may use CT (NCCT), multiphase CTA and/or CTP, for example.  The tool 22 may use one or all of the multimodal CT modality depending upon availability and image quality.  In some example embodiments, the length of the thrombus in the patient's brain may be determined by tool 22 using a non-contrast CT scan.  In other example embodiments, the tool 22 may use non-contrast CT (NCCT) and multi-phase CTA and/or CTP, varying by availability and scan quality, for this purpose.  The tool 22 can use the CT perfusion and multi-phase CTA to improve accuracy of clot length determination on non-contrast CT.  Note, the tool 22 may use CT Perfusion to determine clot permeability, or other imaging modalities in other example embodiments. [0153] In case of multi-phase CTA, a temporal maximum intensity projection may be used to generate a single CTA dataset.  After co-registration with NCCT, the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example.  An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset.  Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified., and, --Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.  The 3D course of the vessel potentially occluded by a thrombus may be approximated for each vessel endpoint using the neighboring centerline voxels directly connected to the vessel endpoint.  This allows expanding the centerline locally in the direction of the potential thrombus.  This expanded centerline section may be used for a regional analysis of the Hounsfield values in the CTA and NCCT dataset along the expanded vessel, wherein it is assumed that a thrombus is represented in the resulting intensity profile by an increase of the Hounsfield values in the NCCT dataset and decrease of the Hounsfield values in the CTA dataset. --, in [0152]-[0154]).

Re Claim 13, Menon further discloses wherein the set of vessel parameters comprises a set of vessel lengths (see Menon: e.g., -- to create tissue segmentation masks (e.g. grey and white matter masks) by removing any cerebral spinal fluid or old infarcts as an example aspect of a visual representation. The tool 22 may separate gray matter (GM) and white matter (WM) based on pre-determined Hounsfield Unit thresholds (FIGS. 7 and 14).--, and, -- the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example. An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.--, in [0143], , and, --The non-contrast CT may be used to simply measure the hyperdense tubular middle cerebral artery on think axial (or other angle such as coronal or sagital) images through the circle of Willis.  The tool 22 may use CT (NCCT), multiphase CTA and/or CTP, for example.  The tool 22 may use one or all of the multimodal CT modality depending upon availability and image quality.  In some example embodiments, the length of the thrombus in the patient's brain may be determined by tool 22 using a non-contrast CT scan.  In other example embodiments, the tool 22 may use non-contrast CT (NCCT) and multi-phase CTA and/or CTP, varying by availability and scan quality, for this purpose.  The tool 22 can use the CT perfusion and multi-phase CTA to improve accuracy of clot length determination on non-contrast CT.  Note, the tool 22 may use CT Perfusion to determine clot permeability, or other imaging modalities in other example embodiments. [0153] In case of multi-phase CTA, a temporal maximum intensity projection may be used to generate a single CTA dataset.  After co-registration with NCCT, the bone tissue may be segmented in the NCCT dataset using Hounsfield value thresholds for bone tissue, for example.  An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset.  Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified. --, in [0152]-[0154]).

Re Claim 14, Menon further discloses in response to detecting the potential pathology from the set of images:
•    determining a set of multiple specialists associated with the second point of care, wherein the set of multiple specialists comprises the specialist (see Menon: e.g., -- decision making for the treatment of stroke patients is provided--, in abstract; and, implemented as “Decision Support Tool 22” in Fig. 1; and, -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]; also see: --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]); and
notifying the set of multiple specialists of the potential pathology (see Menon: e.g., --{in the validation of initial computer imaging techniques}  expert stroke physicians may independently examine clinical data and output from the automated imaging techniques…. the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.  Each expert will then decide whether a patient should have been triaged or not using the available information.--, in [0191] {so that above “clinical data output from the automated imaging techniques” is the notification sent to specialists, or experts for validation}; also see: -- As noted, feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189]).
.
	Re Claim 15, Menon further discloses selecting the specialist based on receiving the input (see Menon: e.g., --{in the validation of initial computer imaging techniques}  expert stroke physicians may independently examine clinical data and output from the automated imaging techniques…. the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.  Each expert will then decide whether a patient should have been triaged or not using the available information.--, in [0191] {so that above “clinical data output from the automated imaging techniques” is the notification sent to specialists, or experts for validation}; also see: -- As noted, feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189] -- decision making for the treatment of stroke patients is provided--, in abstract; and, implemented as “Decision Support Tool 22” in Fig. 1; and, -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]; also see: --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]).

	Re Claim 16, Menon further discloses wherein notifying the specialist is performed in less than eight minutes from the time of receiving the set of images from the first point of care (see Menon: e.g., -- The patient had a CT scan with CTA and CTP of the brain within the next 5 minutes….The doctor tries to contact the specialist at the tertiary hospital.  He is able to contact the specialist in 10 minutes.--, in [0209]-[0211]).

	Re Claim 17, Menon further discloses the computing system is at least partially arranged at the first point of care (see Menon: e.g., -- decision making for the treatment of stroke patients is provided--, in abstract; and, implemented as “Decision Support Tool 22” in Fig. 1,  and, -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]; also see: --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]).

	Re Claim 18, Menon further discloses the input from the specialist is received from the device, wherein the device is a mobile device (see Menon: e.g., -- the triage tool 22 connects to imaging device 104 via a network 110.  The network 110 may include the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. WiMAX), SS7 signaling network, fixed line, local area network, wide area network, and others, including any combination of these.  The triage tool 22 may receive imaging data from imaging device 104 via network 110, for example.  The triage tool 22 may provide feedback and control commands to imaging device 104 via network 110.  The triage tool 22 may transmit output results via network 110 to a display device or another processor for further data analysis or as a notification message.--, in [0273]).

	Re Claim 20, Menon further discloses wherein the input from the specialist is received from a second device, wherein the second device is separate and distinct from the first device (see Menon: e.g., -- the triage tool 22 connects to imaging device 104 via a network 110.  The network 110 may include the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. WiMAX), SS7 signaling network, fixed line, local area network, wide area network, and others, including any combination of these.  The triage tool 22 may receive imaging data from imaging device 104 via network 110, for example.  The triage tool 22 may provide feedback and control commands to imaging device 104 via network 110.  The triage tool 22 may transmit output results via network 110 to a display device or another processor for further data analysis or as a notification message.--, in [0273])..


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menon, and in view of Zhao (US 20130208966 A1, as provided in IDS).    
Re Claim 4, Menon however does not explicitly disclose compressing the set of images,
Zhao teaches compressing the second set of images is a compressed version of the first set of images (see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033]),
Menon and Zhao are combinable as they are in the same field of endeavor: medical image processing and to segmentation and extraction of centerlines thereof for diagnosis. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Menon’s method using Zhao’s teachings by including the second set of images is a compressed version of the first set of images to Menon’s sets of images, medical data and images transmission in order to automatically or manually transfer medical data to/from data providers (e.g., PACS systems) such as medical institutes (see Zhao: e.g., in [0033]).

Re Claim 6, Menon however does not explicitly disclose notifying the specialist comprises sending an email to an account associated with the specialist,
Zhao teaches (see Zhao: e.g., --The user can also specify a group or directory to which the file or files to be transferred via field 1053.  The user can also specify whether a secured connection is needed via field or checkbox 1055 and a data compression method is utilized via field or checkbox 1056.  Compression can be either lossless or lossy.  Further, the user can provide an email address via field 1057 and the email system via field 1058 to allow the system to send an email to the user regarding the data transfer.--, in [0103], and, --collaboration module 501 is configured to coordinate the image processing stages amongst clients 202-203.  When a first client has completed one stage, collaboration module 501 may send a notification to a second client such that the second client can take over the control of the image data and processing the image data of the next stage, etc.--, in [0076]-[0077]). See the similar obviousness and motivation statements for combination of cited references addressed above for claim 4.




Conclusion

Applicant's amendments of independent claims necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667